Title: To George Washington from Colonel Stephen Moylan, 30 May 1778
From: Moylan, Stephen
To: Washington, George


                    
                        Dear Sir
                        Trenton [N.J.] 30th May 1778
                    
                    I had got as far as White Marsh in compliance with your Excellencys order of the 24th when I received your Letter of the 28th countermanding that order I have in consequence halted the 3d & 4th Regiments who were on their march to Camp, the first, had proceeded So far, that I thought it best to Know your further pleasure, before I woud give them orders to return, I must beg leave to mention that the arms of these three Regiments are at present in the hands of the detatchment with Major Clough, so that it is of little consequence where they are Stationd. I will however draw them to this quarter, and depend upon those arms being Sent forward which Major Jameson assures me are finishd in Virginia & Maryland.
                    the party under the Command of Major Clough consists of 120 horse, if your Excellency thinks proper to Keep So large a body upon that duty, I think it will be better to order what remains here fit for duty of  the first & third Regts to join it, and Let what are with the Major of the 2d & 4th join their respective Regiments, it will be attended with Salutary consequences to have the duty performd Regimentally, both the officers and the men will be better pleasd, the former in commanding his own men, the Later in being commanded by their own officers, the Horses by being under the eye of their own officers will be better taken care of, if you approve of it, I will give the orders for putting it in execution.
                    I will Send the officers to General Green to pick out such horses as are fit for the Dragoon Service, of those purchasd in that State, and will have the cast horses Sold off.
                    I heard Some time ago that an oath was to be taken by all those who bear a Commission in the Service, Captain Smith mentiond to me yesterday at Germantown, that it has been in General orders if so, the officers in the Cavalry Know nothing of it your Excellencys directions on this head will be agreeable to Dear Sir Your most obliged H. St
                    
                        Stephen Moylan
                    
                    
                        the bearer carries 12 bottles of M⟨mutilated⟩ sent to me by Capt. Rich⟨mutilated⟩ the use of your familly.
                    
                